DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/21/2022. As directed by the amendment: Claims 2, 4-5, 12-17, and 1-20 have been amended, claims 3 and 21 have been cancelled, and no claims have been added. Thus, claims 1-2 and 4-20 are presently pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (pages 8-9, 14-15, and 21-22) that the force sensor of claim 1 (and as claimed as an element throughout all claims) "enables medical personnel to assess the pressure being applied by the internal bumper or flange 1 to the gastric wall." See Para. [0031] and that the force sensor is measuring physical force being asserted on the flange 1 to prevent a gastric wall injury or instrument dislodgement. Applicant further argues that Rowbottom discloses the "the physician may use the pressure sensors 28 to monitor the position of the ETT 10 in the patient's body. Monitoring the position of the ETT is important to preventing damage to the patient's Vocal cords” (parag. [0048] in Rowbottom) and that there is a different mechanical relationship between Rowbottom and the present invention. The physical force exerted on the internal flange on the gastric wall of the present invention, as contrasted to the expansive force on an inflatable cuff to create a proper sealing fit in the tracheal instrument of Rowbottom. Examiner acknowledges the difference between the force sensor of the present invention and the pressure sensor of Rowbottom; however, the claims cite that a “force sensor configured to generate a signal indicative of a force applied to the flange” and the “pressure sensor 28” in Rowbottom monitor a force/pressure applied to the inflatable cuff 20 (A second region of the airway 62 may be assigned the color red 72 and may correspond to the pressures exerted against the inflatable cuff 20; parag, [0050], lines 9-11).
Applicant argues that the office action provides no articulate rationale as to why one of skill in the art would modify the pressure sensor of Rowbottom to become the force sensor of present claim 1 and place such modified force sensor in the claimed physical relationship with the flange as in present claim 1. Applicant further argues that the motivation to combine Klein, Rowbottom, and Goebel is insufficient to support a valid rejection. Examiner disagrees, the flange (retention member (2)) is placed inside the patient’s body same as the cuff (20) in Rowbottom. Also, the retention member (2) is inflatable to to hold/anchor the tube inside the patient (column 2, lines 58-61) in Klein, and the cuff (20) is inflatable to seal the patient’s airway (parag. [0038]) in Rowbottom. Modifying the retention member (2) in Klein with having the pressure sensor (28) of Rowbottom would measure the force/pressure exerted on the cuff/modified retention member (2) and to monitor the seal force to assure a least amount of air inside the cuff to provide a seal and limiting inflation to minimal effective pressure (parag. [0064] in Rowbottom) and placing the modified retention member (2) in the stomach (Klein) would monitor the seal force where the retention member is located.
Applicant argues (pages 18-19) that the retention ring is configured to be secured in place along the elongate tube with sufficient strength to prevent retention ring from sliding along the elongate tube (second retention member 33 may be attached to the tube 1 via an interference or friction fit; column 8, lines 40-42) in Klein. Examiner disagrees, Klein discloses the second retention member 33 (retention ring) is slidable along the tube (column 8, lines 46-51).
Therefore, the combination of Klein, Rowbottom, and Goebel to reject claims 2, 4-8, 10-15, 17-18, the combination of Klein, Rowbottom, Goebel, and Wondka to reject claim 9, and the combination of Klein, Rowbottom, Goebel, and Swisher to reject claims 16 and 20 are sufficient to support a valid rejection under 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885) and Goebel (US 2009/0062725).
Regarding Claim 1, Klein discloses a percutaneous endoscopic gastronomy tube device (Fig.1) comprising: an elongate tube (tube (1); Fig.1) extending between a first end (proximal end portion (16); Fig.1) and a second end (distal end portion (17); Fig.1); a flange (inflation retention member (2); Fig.1) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1); and a connector (second retention member (33); Fig.8) directly coupled to the first end (16) of the elongate tube (1), opposite the flange (the second retention member (33) is connected to the proximal end portion (16) of the tube (1) which opposite the distal end portion (17) as seen in Fig.1) (As shown in FIG. 8, a second retention member 33 may be attached at the proximal end portion 16 of the tube 1 to keep the tube 1 fixed to the abdominal surface; column 8, lines 31-33) (For example, the second retention member 33 may be attached to the tube 1 via an interference or friction fit; column 8, lines 40-42).
Klein does not appear to disclose a force sensor configured to generate a signal indicative of a force applied to the flange and that the sensor is embedded into the flange. Also, Klein does not disclose a display indicator positioned directly adjacent to the first end of the elongate tube that is opposite to the flange wherein the display indicator operatively coupled to the force sensor, and the position of the connector that is between the display indicator and the elongate tube wherein the connector couples the display indicator to the elongate tube.
Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 6-9). The display unit (56) is directly connected to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence). The second retention member (33) (connector) in Klein is located at the end of the device wherein the second retention member can be coupled and positioned between tube (1) and the display (since the display (56)) in Rowbottom is located outside the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a display and a force sensor that generates a signal indicating a force applied on the flange and embedded in the flange in order to monitor the seal force by continuously monitoring the pressure sensor.
Modified Klein does not explicitly disclose that the display indicator is positioned directly adjacent to the first end of the elongate tube that is opposite to the first end. Goebel discloses a control device (20) that is directly adjacent to an end of a delivery cannula (54) (Fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Goebel to have a display directly adjacent to the tube in order to directly monitor the tube.
Regarding Claim 2, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose that the force sensor comprises a force sensing resistor or a pressure sensitive transducer.
Rowbotom teaches it was known in the art to have a pressure sensor be a force sensing resistor (The pressure sensor may be a force sensing resistor; parag. [0007], line 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a force sensing resistor in order to indicate that a pressure is being applied during use of the device.
Regarding Claim 4, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose a power source incorporated into the flange and electrically coupled to the force sensor.
Rowbottom teaches it was known in the art to have batteries to power display unit (56; Fig.7) incorporated into the cuff (20) via JST connector (58) that connect electrically the display unit (56) with pressure sensor (28) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a power source connected a force sensor in order for the force sensor to continuously detect the pressure during use of the device.
Regarding Claim 5, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose a wireless transmitter incorporated into/coupled to the force sensor.
Rowbottom teaches it was known in the art to have a wireless transmitter connected to pressure sensor (28) (parag. [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a wireless transmitter coupled to a force sensor in order to send the signal being detected by the force sensor during use of the device.
Regarding Claim 6, Klein as modified discloses the percutaneous endoscopic gastronomy tube device as set forth in claim 1, and further discloses wherein the flange (2) comprises a substantially hemispherical, hollow structure or a balloon capable of being inflated when the percutaneous endoscopic gastronomy tube device is in use (the retention member is inflatable such as the inflation portion 2 (balloon anchor) shown in FIG. 1column 2, lines 59-61).
Regarding Claim 7, Klein as modified discloses the percutaneous endoscopic gastronomy tube device as set forth in claim 1, and further discloses wherein the first end of the elongate tube is configured to be coupled to a feeding port (the feeding port (see below) is located at the proximal end portion (16) of the tube as seen below and in Figs.8 and 11). 

    PNG
    media_image1.png
    360
    388
    media_image1.png
    Greyscale







Regarding Claim 8, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose one or more wires having a first end electrically attached to the force sensor and a second end connect to an external device.
Rowbottom teaches it was known in the art to have JST connector (58) on electrically connected to pressure sensor (28) and with display unit (56) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a wire connecting the force sensor and an external device in order for the external device to be connected to the sensor.
Regarding Claim 10, Klein discloses a percutaneous endoscopic gastronomy system comprising: a percutaneous endoscopic gastronomy tube device (Fig.1) including:  an elongate tube (tube (1); Fig.1) extending between a first end (proximal end portion (16); Fig.1) and a second end (distal end portion (17); Fig.1); a flange (inflation retention member (2); Fig.1) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1); and a feeding port (see above) coupled to the first end (16) of the elongate tube, opposite the flange (the feeding port (see above) is located on the proximal end portion (16) opposite of the distal end portion (17) where the inflation member (2) is located as seen in Figs.8 and 11).
Klein does not appear to disclose a force sensor configured to generate a signal indicative of a force applied to the flange and that the sensor is embedded into the flange, and a processing device coupled to a force sensor and capable of receiving signal from the force sensor, analyzing the signal and generating an output signal on the analysis of the signal. Also, Klein does not disclose a display indicator operatively coupled to the force sensor and the processing device wherein the display indicator is included on the feeding port and positioned directly adjacent to the first end of the elongate tube.
Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 10-15). The signal from the pressure sensor is received, analyzed, and displayed by a microcontroller and monitor (parag. [0035]). The display unit (56) is coupled to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence), and the microcontroller is connected to the pressure sensor (the display unit (56) is connected to the microcontroller via the pressure sensor (28)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a force sensor that generates a signal indicating a force applied on the flange and embedded in the flange and a processing device that receives signal that is analyzed and an output signal is generated based on the signal and a display in order to continuously monitor and indicate the pressure on the flange.
Modified Klein does not explicitly disclose that the display indicator is positioned on the feeding port and directly adjacent to the first end of the elongate tube. Goebel discloses a control device (20) that is directly adjacent to an end of a delivery cannula (54) and a tube segment (19) (Fig.1).
Regarding Claim 11, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose an output signal indicating a force sensed by a force sensor.
Rowbottom teaches it was known in the art to an output signal from the monitor that indicate the pressure sensed by the pressure sensor (parag. [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a signal from the force sensor to indicate a force in order to indicate pressure while using the device.
Regarding Claim 12, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose analyzing the received signal from a force sensor comprises determining when an adverse event has occurred.
Rowbottom teaches it was known in the art to have a pressure sensor that sends the signal to the monitor that analyzes the signal via microcontrollers when detecting pressure change (parag. [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to analyze the received signals from the force sensor in order to determine any unwanted pressure in the patient.
Regarding Claim 13, Klein as modified discloses all of the limitations claim 12 above.
Klein does not appear to disclose a memory coupled to the processing device wherein the memory stores one criterion indicative of the adverse event that occurred when analyzing the received signal indicated that the least one criterion has met.
Rowbottom teaches it was known in the art to have data storage display that stores data from the pressure sensor (The display unit 56 may be part of a larger operating suit or electronic interface and may have electronic data storage capabilities; parag. [0047], lines 7-8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a memory coupled to the processing device in order store and control signals indicated by the force sensor during use of the device.
Regarding Claim 14, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose the generated output signal provides a first display on the display indicator when the received signal equals or exceeds a predetermined force threshold.
Rowbottom teaches it was known in the art to have color indicators on the display that indicate the position of the ETT relative to the pressure on the pressure sensor with respect to a reference point, a red zone indicate the ETT is above/exceed the reference point (parags. [0050-0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have an output signal that indicate when the signal exceeds a predetermined force threshold in order to alert the clinician to dangerous movement or misplacement (parag. [0051], last sentence).
Regarding Claim 15, Klein as modified discloses all of the limitations claim 14 above.
Klein does not appear to disclose a power source coupled to a force sensor.
Rowbottom teaches it was known in the art to have batteries that power display unit (56) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a power source connected a processing device in order to continuously detect the pressure during use of the device.
Regarding Claim 17, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 15 and further discloses comprising a retention ring (second retention ring (33); Fig.1) slidably attached to the elongate tube (A physician or the patient can slide the second retention member 33 down towards the abdominal surface and the excess amount of the tube 1 can be cut off; parag. [53], lines 14-15), wherein the retention ring is configured to be secured in place along the elongate tube with sufficient strength to prevent the retention ring from sliding along the elongate tube (the second retention member 33 may be attached to the tube 1 via an interference or friction fit; column 8, lines 40-42).
Regarding Claim 18, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 17, and further discloses wherein one or more of the processing device, the power source, or the display indicator are incorporated into the retention ring (the modified display (modified Klein) is located on the feeding port (see above), and the second retention member (33) is located at the proximal end portion (16) where the feeding port is located. Modified display is incorporated on the second retention member (33)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885), Goebel (US 2009/0062725), and Wondka (US 2009/0151719).
Regarding Claim 9, Klein as modified discloses all of the limitations claim 8 above.
Klein does not appear to disclose that the wires are electrically insulated from the elongate lumen.
Wondka teaches it was known in the art to have one or more wires (82) incorporated into sensor wire lumen (84) of the transtracheal catheter (10) that is insulated from the gas delivery channel (123) (The intra tracheal airflow sensor 80 communicates with the ventilator (V) via one or more sensor wires 82 placed in a sensor wire lumen 84 in the transtracheal catheter; parag. [0179], lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Wondka to have an insulated wire in order for the force sensor to detect signals during use of the device.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885), Goebel (US 2009/0062725), and Swisher (US 9198835).
Regarding Claim 16, Klein as modified discloses all of the limitations claim 15 above. Klein does not appear to disclose a power source that defines at least a portion of the feeding port.
Swisher teaches it was known in the art to have an imaging feeding tube (510; Fig.32A) comprising tube (512) and imaging assembly (518). Decoupling capacitors (598; Fig.36) are located inside the imaging assembly (518) that provide stable voltage supply to the camera (584) (the rigid-flex circuit 560 includes decoupling capacitors, generally indicated at 598, for providing a stable supply voltage with low noise to the camera 84. In the illustrated embodiment, the decoupling capacitors 598 are embedded in the camera mounting portion 582 of the rigid-flex circuit 560 between layers thereof; column 28, lines 15-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Swisher to have a power source defining a portion of the feeding port in order to have a continuous recording of the data.
Regarding Claim 20, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 19 and further discloses comprising a feeding port (see above) configured to be coupled to the first end of the elongate tube (the feeding port (see above) is located on the proximal end portion (16) opposite of the distal end portion (17) where the inflation member (2) is located as seen in Figs.8 and 11),
Klein does not appear to disclose a power source that defines at least a portion of the feeding port.
Swisher teaches it was known in the art to have an imaging feeding tube (510; Fig.32A) comprising of tube (512) and imaging assembly (518). Decoupling capacitors (598; Fig.36) are located inside the imaging assembly (518) that provide stable voltage supply to the camera (584) (the rigid-flex circuit 560 includes decoupling capacitors, generally indicated at 598, for providing a stable supply voltage with low noise to the camera 84. In the illustrated embodiment, the decoupling capacitors 598 are embedded in the camera mounting portion 582 of the rigid-flex circuit 560 between layers thereof; column 28, lines 15-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Swisher to have a power source defining a portion of the feeding port in order to have a continuous recording of the data.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885).
Regarding Claim 19, Klein as modified discloses a percutaneous endoscopic gastronomy system comprising: a percutaneous endoscopic gastronomy tube device (Fig.1) including: an elongate tube (1) extending between a first end (16) and a second end (17); a flange (2) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1).
Klein does not appear to disclose one or more force sensors configured to generate a signal indicative of a force applied to the flange and that the sensors are embedded into the flange and a power source coupled to a force sensor. Also, Klein does not disclose a display indicator coupled to the elongate tube, opposite the flange, the display indicator operatively coupled to the force sensors.
Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20). Indicator lights (54) located on the display unit (56) to indicate pressure exerted on the pressure sensor (28) or when cuff (20) is fully inflated (parag.[0044]), and the display unit has batteries  (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11) to display the data received from the pressure sensor (28) regarding the pressure on cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 6-9). The batteries power the display unit (56) incorporated into the cuff (20) via JST connector (58) that connect electrically the display unit (56) with pressure sensor (28) (parag. [0047]). The display unit (56) is directly connected to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence) and the display is located outside the body that is opposite to the flange (the flange in Klein is located inside the body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a force sensor, a voltage-activated display indicator, a display unit, and a power supply to activate the display in order to record and monitor the readings of the pressure applied on the flange.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783        



/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783